In re Louisiana Patients Comp. Fund;— Other(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. 93CW-0038; Parish of Tangipahoa, 21st Judicial District Court, Div. “A”, No. 87,766.
Granted. The judgment of the court of appeal dismissing Patient’s Compensation Fund’s suspensive appeal and converting the suspensive appeal without bond to a devolu-tive appeal is reversed. The district court *1206judgment granting a suspensive appeal without bond is reinstated. Judicial notice is taken of Act 560, effective August 15, 1993, which dispenses with the need for Patient’s Compensation Fund to post a bond in connection with a suspensive appeal. The statute is applicable on and after August 15, 1993, to judgments on which there has not been execution. The right to collect on a nonfinal judgment which is subject to being executed is not a substantive right that is perpetuated beyond the effective date of the change in the law.
DENNIS, J., not on panel.